Citation Nr: 9901347	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 20 to February 
15, 1994, and a period of authorized travel for active duty 
on November 28, 1993.

This appeal comes to the Board of Veterans Appeals (Board) 
from 1995 RO rating decisions that denied service connection 
for a right knee disorder.  In January 1997, the Board 
remanded the case to the RO for additional development, and 
the case was returned to the Board in 1998.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing the presence of a chronic right knee disability.


CONCLUSION OF LAW

The claim for service connection for a right knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that her claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Veterans Appeals (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 
7 Vet. App. 498 (1995).


Service documents shows that the veteran fell down stairs and 
injured her back and leg on November 28, 1993, while on 
travel for active duty beginning on November 29, 1993.  A 
review of the record shows that service connection is 
currently in effect for traumatic arthritis of L4 with back 
strain and sprain, rated 20 percent.  


Service department medical reports dated in January 1994 note 
that X-ray of the veterans right knee were negative and that 
her right knee strain had resolved.  VA and private medical 
reports show that the veteran was treated and evaluated for 
various conditions from 1994 to 1996.  VA medical 
examinations of the veteran in October 1994 note her 
complaints of right knee pain and of traumatic injury of the 
right knee, but X-rays of the right knee showed no 
abnormalities.  A private medical report of treatment in 
April 1995 notes her complaints of right knee pain and 
crepitus of the knees was noted on evaluation.  She had full 
range of motion of the right knee.  There was no anterior 
drawer sign or swelling of this knee.  The assessment was 
osteoarthritis of the right knee.  In November 1996, she 
underwent a VA medical examination that revealed a well 
healed 2-inch residual ecchymotic bruise over the superior 
lateral aspect of the right patella.  The entire knee was 
tender but there was no effusion or erythema.  Ranges of 
motion of the right knee were equal to the left, although she 
complained of symptoms only on the right.  The assessment was 
contusion of the right knee.

The medical evidence includes a diagnosis of osteoarthritis 
of the right knee in April 1995, but this diagnosis is not 
supported by sufficient clinical findings to support the 
diagnosis.  X-rays of the right knee were not taken at the 
time of the April 1995 diagnosis of osteoarthritis, and a 
report of X-rays of the veterans right knee in the record 
does not note the presence of any bony abnormalities.  Nor 
was a chronic right knee disorder found at the time of her 
November 1996 VA medical examination.  The contusion of the 
right knee noted on the report of the November 1996 VA 
medical examination is not considered a chronic disability.  


In this case, the medical evidence shows that the veteran was 
seen for acute right knee problems, but the clinical findings 
of record are insufficient to show the presence of a chronic 
right knee disorder.  An acute condition is not considered a 
disability for VA purposes.  38 C.F.R. § 3.303(b).  A claim 
for service connection of a disability is not well grounded 
where there is no medical evidence showing the presence of 
the claimed disorder.  Caluza, 7 Vet. App. 498.  


The veteran claims that she has a chronic right knee disorder 
due to injury while on travel for active duty, but her lay 
statement is not sufficient to demonstrate the presence of a 
chronic medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since there is no competent (medical) evidence showing the 
presence of a chronic right knee disability, the veterans 
claim for service connection for such a disability is not 
plausible.  Under the circumstances, her claim is denied as 
not well grounded.


The veteran is advised that she may reopen the claim for 
service connection for a right knee disorder at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for a right knee disorder is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
